Douglas, J.,
concurring. I concur with the judgment of the majority except as to the question of remand. I would follow the dictates of R.C. 3107.15. In addition, from the overwhelming evidence presented to us and as detailed in part in the majority opinion, I would reverse the judgment of the court of appeals and grant the petitions for adoption. Upon the record presented to us, I cannot believe that a majority of this court would do other than find an abuse of discretion if the petitions were denied. That being the case, time, court and litigants’ expense, and judicial economy would seem to argue favorably for our entering judgment.
Sweeney, J., concurs in the foregoing opinion.